Corliss, J.
(concurring.) I fully concur in the opinion of the Chief Justice. I merely desire to answer the point of counsel for respondent that the proper practice was either to move for a new trial or to appeal from the judgment itself, and thus raise the question that the judgment was irregularly entered. It is contended on the part of the respondent that the trial court adjudicated on the same facts the question of the power of the attorney to withdraw the answer when it declared the defendant in default after such attempted withdrawal, and that therefore such court could not, on the motion to set aside the judgment as irregularly entered, review its own decision. It is insisted that defendant’s only remedies were a motion for a new trial and an appeal from the judgment. But how can it be said that the trial court had settled against the defendant, so as to bind her and force her to review the decision on appeal from the judgment, a question as *138to which the defendant was not heard before that court? In assuming to withdraw the answer for the reasons stated in the written withdrawal, the attorney for defendant did not pretend to represent her. On the contrary, he was acting in hostility to her interests. On the question of power she was not heard. To the knowledge of the court and of the opposing counsel, she was not heard on that point. They knew that the attorney did not pretend to represent the interests of his client in withdrawing the answer. . On the contrary, they knew it was an act of hostility to her interests, conceived and carried out in a spirit of retaliation for a fancied grievance. Counsel for plaintiff cannot, therefore, claim to have relied on the withdrawal as an act done within the scope of the attorney’s power, for they were chargeable with knowledge that the exact reverse was the case. Had they been justified in assuming that Mr. Gray, in attempting to withdraw the answer, was acting in furtherance of his client’s interests, then it might perhaps be urged that they had a right to assume that she was represented on the hearing as to the attorney’s power to withdraw the answer, and could therefore claim that the question was finally adjudicated, and could only be reviewed by motion for a new trial or an appeal. But where counsel are informed of the contrary by the attorney himself, and where the court is appraised of the fact that the attorney, in the absence and without the consent or knowledge of his client, is assuming to do an affirmative act disastrous to his client’s case, and for the sole purpose of righting a supposed personal wrong to himself,— there being not pretense that he is thereby seeking to further his client’s interests, — in such a case both court and counsel are bound to know that the client is in no sense represented before the court, and has no chance to be heard as to the correctness of the decision that sweeps away all the client’s rights. To say that such a decision is res adjtidicata is to declare that a litigant can be defeated without a hearing. Had the defendant appealed directly to this court from the judgment, it might have been urged here with great force that she should first make an effort *139to rectify in the court beloiv the mistake made against her without any hearing. But, even if we would review the question on appeal from the judgment, it does not follow that a motion to set aside the judgment as irregularly entered will not lie. We held in the case of Garr, Scott & Co. v. Spaulding, 2 N. D. 414-420, 51 N. W. 867, that a motion to set aside the judgment is the proper remedy in such cases. In that case we said: “We suggest that in such cases, and in all cases of an irregular entry of a judgment in the District Court, a motion is the proper remedy. A motion is a. speedier remedy; and in many cases would avoid the more tedious and expensive process of direct appeal. This is the established course of practice in New York, Minnesota, and some other code states. * * * To correct mere irregularities which do not affect the jurisdiction of the court to enter the judgment, and especially those which do not affirmatively appear of record, application should be first made by motion in the court below; and where the judgment is entered without jurisdiction a motion is also the better practice. Of course, a judgment will be reversed on appeal if it is void on its face, but mere irregularities should be assailed by motion below.” This decision is decisive of the point I am considering. A court in rendering judgment without findings in a case where they have not been waived would necessarily pass upon its right so to do, because it must know in such a case that findings have not been made, and also that they have not been waived before it renders judgment. According to the plaintiff’s contention in the case at bar, such decision could not be reviewed on motion to set aside the judgment as irregularly rendered. But we have held the exact reverse of this in the case cited. The decision in the case of Grant v. Schmidt, 22 Minn. 1, is not in point. In that case there was no question of irregularity in the entry of the judgment. It was claimed that the judgment should have contained provisions different from some of those it embraced, and that some of its conditions should not have been inserted therein. In other words, it was a case of an erroneous decision as to the relief to *140which the plaintiffs were' entitled. Such questions are never reviewed by motion to set aside the judgment. They relate to the merits, and do not have any relevancy to matters of procedure in and about the rendition of a judgment. We have settled the law in this state that it is proper practice to attack all the irregularities in the entry of a judgment by a motion to set it aside. That the judgment in this case was irregularly entered cannot be doubted. It was entered as in cases of default two months before the next term of court at which issues of fact could be tried, while there was an answer in the case raising issues of fact. The answer was never withdrawn in contemplation of law, but stood there, and stands there to-day, as an answer in the case. It will continue to stand there until it is lawfully withdrawn, or the case is regularly tried. In these views my associates concur.
(64 N. W. Rep. 73.)